           Case 2:20-cv-05667-JHS Document 1-5 Filed 11/13/20 Page 1 of 1




                                 CERTIFICATE OF SERVICE

        I, Daniel S. Bernheim, 3d, Esquire, hereby certify that I caused a true and correct copy of

the foregoing Notice of Removal to be served upon the following on November 12, 2020 via the

Philadelphia Court’s electronic filing system and via email:

                                  David S. Senoff, Esquire
                               Hillary B. Weinstein, Esquire
                           FIRST LAW STRATEGY GROUP, LLC
                               121 S. Broad Street, Suite 300
                                  Philadelphia, PA 19107
                               dsenoff@firstlawstrategy.com
                              hweinstein@firstlawstrategy.com


                                             WILENTZ, GOLDMAN & SPITZER, P.A.


                                             BY:     Daniel S. Bernheim
                                                     Daniel S. Bernheim, 3d, Esquire
                                                     Counsel for Defendant




#11822596.1(171613.001)
